DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/9/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 11, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2017/169126A1 to Araki (machine translation relied upon herein).
	Regarding claims 1-3, 7, 9, and 11, Araki teaches a battery comprising
a positive electrode 107 (Fig. 1, bottom of p. 4 through middle of p. 5 of translation), a negative electrode 108, and an electrolyte L
wherein the positive electrode includes a substituted barium titanate including barium strontium titanate represented by (Ba-1-xSrx)TiO3, wherein x meets 0 ≤ x ≤ 0.1 (top of p. 7 of translation)
wherein the positive electrode includes a positive electrode active material (middle of p. 5, paragraph spanning p. 6, 7 of translation).

Per claims 2 and 7, Araki does not specifically teach that the substituted barium titanate has a PTC function, or specifically that the PTC function is a function by which a resistance of the substituted barium titanate is increased by twice or more within a range of 100oC or higher and 200oC or lower. However, Araki teaches the claimed composition, therefore it is expected that the properties are necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Per claim 3, Araki does not specifically teach that the positive electrode has a PTC function. However, Araki teaches the claimed structure, therefore it is expected that the properties are necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 9, Araki does not specifically teach that the claimed impedance ratio as a function of temperature. However, Araki teaches the claimed structure, therefore it is expected that the properties 
Per claim 11, the positive electrode 107 includes a positive electrode active material layer and the substituted barium titanate is provided in the positive electrode active material layer (p. 8 of the translation). 
Regarding claim 14, Araki teaches a battery pack (Fig. 3) comprising a battery 301a and a controller 316 configured to control the battery (“Example 13” on p. 16-17 of the translation). Araki teaches that that the battery comprises the limitations of claim 1, as summarized in the rejection of claim 1 above.
Regarding claim 15, Araki teaches an electronic device 319 (Fig. 3) comprising a battery 301a, wherein the electronic device is configured to receive power supply from the battery (“Example 13” on p. 16-17 of the translation). Araki teaches that that the battery comprises the limitations of claim 1, as summarized in the rejection of claim 1 above.
Regarding claim 17, Araki teaches an electric storage device 301a/301b/313/314/315/316 (Fig. 3) comprising a battery 301a, wherein the electric storage device is configured to supply power to an electronic device 319 connected to the battery (“Example 13” on p. 16-17 of the translation). Araki teaches that that the battery comprises the limitations of claim 1, as summarized in the rejection of claim 1 above.
Regarding claim 18, Araki teaches an electric power system (Fig. 3) comprising a battery 301a, wherein the electric power system is configured to receive power supply from the battery (“Example 13” .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki as applied to claim 1 above, and further in view of US PGPub 2016/0254511 to Hatta (of record).
Regarding claim 16, Araki teaches the battery of claim 1 (see rejection of claim 1 over Araki above). Araki teaches the inclusion of the battery of that invention in an electric vehicle (p. 3 of translation), but does not explicitly teach the inclusion of a converter configured to receive power supply from the battery to convert the power to a driving force for the electric vehicle and a controller configured to perform information processing related to vehicle control, based on information on the battery. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such a converter (503 of Fig. 14 of Hatta) and controller (509) in an electric vehicle, as the inclusion of such elements are conventional for operating an electric vehicle (10307-0314). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).

Claims 1-3, 7, 9, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013-054909A to Iwayasu (of record, machine translation, also of record, relied upon herein), and further in view of US PGPub 2014/0154570 to Kan (of record).
Regarding claim 1-3, 7 and 9,
a positive electrode 1 (Figs. 1, 2), a negative electrode 2, and an electrolyte (p. 10 of translation)
wherein the positive electrode includes a substituted barium titanate (Example 1 on p. 10-11) represented by the formula Ba0.9Sr0.1TiO3, which reads on claimed Formula (1) where v = 0.1 
wherein the positive electrode includes a positive electrode active material (LiCoO2). 
A particle size of the substituted barium titanate is preferably 1,000 nm or less. Although this is not recited as an average particle size, a skilled artisan would understand that a plurality of particles all having a particle size less than 1,000 nm necessarily has an average particle size less than 1,000 nm. As such, the average particle size recited by Iwayasu overlaps the claimed average particle size. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Iwayasu does not teach an average particle size of the positive electrode active material. Kan teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a positive electrode active material as taught by Iwayasu with an average particle size of between 5 and 20 micrometers in order to facilitate processing and uniform dispersal (¶0024-0029). 
Therefore the average particle size of the substituted barium titanate of modified-Iwayasu is 20 nm or more and not more than an average particle size of the positive electrode active material. 
Per claim 2, modified-lwayasu teaches the limitations of claim 1, and teaches that the substituted barium titanate has a PTC function (middle of p. 5 of translation).
Per claim 3, modified-lwayasu teaches the limitations of claim 1, and teaches that the substituted barium titanate has a PTC function (middle of p. 5 of translation).
Per claim 7, modified-lwayasu teaches the limitations of claim 2, and teaches that the resistance of the substituted barium titanate increases at increased temperatures (top of p. 6). While the reference 
Per claim 9, modified-lwayasu teaches the limitations of claim 1, and teaches that the resistance of the substituted barium titanate increases at increased temperatures (top of p. 6). While the reference does not specifically teach the claimed ratio of impedance at different temperatures, it is expected that the substituted barium titanate has the claimed impedance, as it has the claimed structure. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Regarding claim 15, Iwayasu teaches an electronic device (vehicle, Abstract) comprising a battery, wherein the electric power system is configured to receive power supply from the battery (middle of p. 3). The combination of references teaches that that the battery comprises the limitations of claim 1, as summarized in the rejection of claim 1 above.
Regarding claim 18, Iwayasu teaches an electric power system (vehicle, Abstract) comprising a battery, wherein the electric power system is configured to receive power supply from the battery (middle of p. 3). The combination of references teaches that that the battery comprises the limitations of claim 1, as summarized in the rejection of claim 1 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwayasu and Kan as applied to claim 1 above, and further in view of US PGPub 2014/0178753 to Chu.
Regarding claim 10, modified-Iwayasu teaches the limitations of claim 1. Iwayasu teaches that the positive electrode includes a positive electrode current collector 1-5, a positive electrode active material layer 1-1, and a layer 1-4 including the substituted barium titanate (p. 6 of the translation). Iwayasu does not teach that the layer is an intermediate layer provided between the positive electrode current collector and the positive electrode active material layer. 
Chu, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide an intermediate layer including the substituted barium titanate between the positive electrode current collector and positive electrode active material layer (intermediate layer 104 formed between analogous active material layer 102 and current collector 100 in Fig. 1, ¶0016, 0017) in order to sensitively detect the safety situation of the battery and control the current when over-temperature abnormality occurs locally (¶0031, 0032).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9-11, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726